DETAILED ACTION
Allowable Subject Matter
Claims 1-13 are allowed.
	With respect to independent claim 1, the prior art does not disclose, in the claimed environment, a cell culture apparatus comprising a first flow channel that forms a circulation route passing through a cell supply unit, a stirring unit, a separation unit and a culture vessel, wherein the first flow channel returns liquid from the culture vessel to the cell supply unit.  Although recirculation lines are well known in the art, as evidenced by at least the Ieshima and Bontinck references, they are typically configured to return fluid back to a culture unit, as opposed to a cell supply unit as required by the claims. Many references teach away from recycling processed fluid to a cell supply unit because this would potentially introduce contamination to the cell supply unit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799